ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment pursuant to Rule 2:15-15(a) recommending that JOHN PARAGANO, former .Judge of the Municipal Court of Union Township, Union County, be censured for violating Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved) and Canon. 2A (a judge should respect and comply with the law and act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary) of the Code of Judicial Conduct and for engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute (Rule 2:15-8(a)(6)) by committing acts of domestic violence and by causing a motor vehicle accident while driving in an intoxicated condition;
And respondent, through counsel, having waived his right to a hearing before the Supreme Court and having consented to the imposition of the discipline recommended by the Advisory Committee on Judicial Conduct;
And good cause appearing;
It is ORDERED that the presentment of the Advisory Committee on Judicial Conduct is adopted and former Judge JOHN PARAGANO is hereby censured.